Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fail to teach or suggest a device comprising  a storage module; a writing module connected with the storage module through a first one time programmable (OTP) switch and configured to write source information to the storage module; a first reading module connected with the storage module through a second OTP switch and configured to read out written information in the storage module to verify whether the written information is consistent with the source information, wherein the first OTP switch and the second OTP switch are permanently switched off after confirming that the written information is consistent with the source information; and a second reading module connected with the storage module through a third OTP switch, to read out information stored in the storage module after the third OTP switch is switched on; wherein the first OTP switch, the second OTP switch, and the third OTP switch can only perform one switch-on operation or one switch-off operation (claim 1) and the method using this device (claim 8).
The cited reference of Tan et al disclose a device having OTP switches, but fail to disclose a writing module connected to a storage module through a first OTP switch, first and second reading modules connected through the storage modules through second and third OTP switches.
The cited reference of Braun et al disclose a device including a write module (102, figure 1) and a read module (103, figure 1) and a OTP memory cell.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T DINH whose telephone number is (571)272-1868. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





S. Dinh
8/26/22
/SON T DINH/Primary Examiner, Art Unit 2824